 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   WILLIAM ROBERT BOLDUC,         ) Case No. EDCV 16-2601-AG (JPR)
                                    )
12                    Petitioner,   )
                                    )              JUDGMENT
13               v.                 )
                                    )
14   ROSEMARY NDOH, Warden,         )
                                    )
15                    Respondent.   )
                                    )
16
17        In line with the Order Accepting Findings and Recommendations
18   of U.S. Magistrate Judge, the Petition for Writ of Habeas Corpus is
19   denied and this action is dismissed with prejudice.
20
21
22
23   DATED: November 11, 2019
                                     ANDREW GUILFORD
24                                   U.S. DISTRICT JUDGE
25
26
27
28
